Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the application are deemed to be directed to a non-obvious improvement over the known prior art. In combination with the other claimed limitations, the invention further comprises 
A stowing device for vehicle comprising: a stowing main body having a hole part at a side part thereof; a side panel covering a part of the side part of the stowing main body, the part of the side part excluding at least the hole part; a lid including a hinge having a hinge hole of the hinge, the hinge hole configured to be aligned with the hole part, and a part of the hinge being positioned in a gap between the side part of the stowing main body and the side panel: a bush with cylindrical shape configured to be inserted through the hole part and the hinge hole: a mounting member attached to the bush and holding the hinge to the stowing main body: and a temporary holding mechanism configured to temporarily hold the bush at a predetermined position with respect to the hole part, wherein a sum of a protruding length of an end part of the bush at the predetermined position protruding from the hole part and a dimension obtained by subtracting a dimension of overlap between the hinge and the end part of the bush in a width direction from a maximum width of the part of the hinge positioned in the gap, is set to be less than a width of the gap.
The most relevant known prior art does not disclose this combination of features, specifically the temporary holding mechanism and the arrangement and relative size of the bush, hinge, and gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612